Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgarten et al (2004/0226275).

[AltContent: textbox (a residual grain sensor configured for detecting a proportion of threshed out grain in the residual flow downstream of the rethreshing device)][AltContent: arrow]
    PNG
    media_image1.png
    449
    684
    media_image1.png
    Greyscale

[AltContent: textbox (an actuatable rethreshing device)][AltContent: textbox (evaluating device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (a residual grain sensor configured for detecting a proportion of threshed out grain in the residual flow downstream of the rethreshing device)][AltContent: arrow]
    PNG
    media_image2.png
    482
    658
    media_image2.png
    Greyscale



“[0036] In FIG. 3, the lamella 23 of four groups controlled by a common linear actor 24 are combined. An electronic control unit 25 controls the pivoting position of each group of lamella 23 independently from the others. About the housing 7, grain sensors 26 are arranged, such that they are contacts by grain escaping from between the lamella of a group. These act as acoustic sensors, which register noise caused by escaping grain, and the control unit 25 connected with them count the impulses caused by the escaping grain per unit time and measures in this way the amount of grain escaping each group of lamella 23.”
1. A driver assistance system for a combine harvester that has a processing stage with an input for a crop flow, a first output for a useful flow which is obtained from the crop flow and has abundant threshed grains, and a second output for a residual flow with scarce grains (par. 11-13, 24-26), wherein at least one operating parameter of the processing stage is adjustable (par. 15-16, automatically or manually, when “a threshold value” is present; such parameter can be, but not claimed, is the conveying process, par. 27), 

wherein the driver assistance system comprises: 
an actuatable rethreshing device configured to be arranged at the second output of the processing stage (shown/taught above), 
a residual grain sensor configured for detecting a proportion of threshed out grain in the residual flow downstream of the rethreshing device (shown/taught above), and 
an evaluating device which is adapted to turn the rethreshing device on and off, to compare the proportions of threshed out grains in the residual flow when the rethreshing device is turned on and when the rethreshing device is turned off, and to adapt the at least one operating parameter of the processing stage based on the comparison (as quoted above, the control system is intended to / capable to turn ON/OFF, i.e. controls the pivoting position of the rethreshing device, or a lamella / a radially adjustable segment of the grate; and, evaluating device 25 is capable of measuring/evaluating/comparing loss in a pivoted position) .

2. The driver assistance system according to claim 1, wherein the evaluating device is adapted to change the at least one operating parameter when the difference in proportions of threshed grains in the residual flow when the actuatable rethreshing device is turned on compared to when the actuatable rethreshing device is turned off exceeds a threshold (already addressed above; when the threshold is reached, the operating / processing parameter is intended / capable to be changed).

3. The driver assistance system according to claim 1, wherein the actuatable rethreshing device comprises at least one radially adjustable segment of a separating grate (already addressed above; the lamella is a radially adjustable segment of the grate).

4. The driver assistance system according to claim 3, wherein the radially adjustable segment is adjustable by swiveling around an axis (as discussed above, the actuator pivots the radially adjustable segment of the grate).

5. The driver assistance system according to claim 4, wherein the axis extends adjacent to an edge of the adjustable segment (fig 3).

6. The driver assistance system according to claim 4, wherein the adjustable segment extends in a circumferential direction of a separating rotor (8) over a portion of a circumference thereof, and wherein the axis extends adjacent to a front edge of the adjustable segment in relation to a rotating direction of the separating rotor (fig 3).

7. The driver assistance system according to claim 1, wherein the processing stage comprises a threshing stage and a separating stage (shown above), and wherein the at least one operating parameter is an operating parameter of the threshing stage or of the separating stage (already discussed above; also, see par. 37).

8. The driver assistance system according to claim 7, wherein an input of the separating stage and the second output are located at opposite ends of the separating stage (fig 1).

9. The driver assistance system according to claim 8, wherein, with reference to a conveying direction of the crop from the input of the separating stage to the second output, the separating stage has an upstream portion in which the first output is located and a downstream portion in which the rethreshing device is located (fig 1).

10. The driver assistance system according to claim 8, wherein the first output is elongated with reference to a conveying direction of the crop from the input of the separating stage to the second output, and wherein a portion of the separating stage in which the actuatable rethreshing device is located overlaps in the conveying direction with a downstream end of the first output (figs 1, 3).

13. A combine harvester (fig 1) having the driver assistance system according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al (2004/0226275), in view of Van Quekelbergh et al (2005/0096108).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Baumgarten teaches the claimed invention except showing details of the rotor tools, as claimed:
11. The driver assistance system according to claim 6, wherein the separating rotor is outfitted with a first type of tool in an upstream portion with reference to the conveying direction and with a second type of tool in a downstream portion with reference to the conveying direction, wherein the second type of tool is absent in the upstream portion.

Van Quekelbergh teaches that it has been known the rotor having: 1st & 2nd type of tools.
[AltContent: textbox (2nd type of tool)][AltContent: arrow][AltContent: textbox (1st type of tool)][AltContent: arrow]
    PNG
    media_image3.png
    186
    516
    media_image3.png
    Greyscale



“[0039] The rotor 27 further includes a pair of longitudinally arranged paddles 74, which are located near the rear end of the rotor 27. These paddles 74 extend perpendicularly from the rotor tube 50 and assist in discharging the straw from the threshing and separating assembly 16.”

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotor of Baumgarten with the teachings of Van Quekelbergh, because it would not have been outside the skill that rotor to include threshing elements or tools of different types at each section, so that the aft tool would be used to assist in discharging the residue (see teachings in Van Quekelbergh).

12. The driver assistance system according to claim 11, wherein the tools of the second type overlap with the actuatable rethreshing device in the conveying direction (obvious arrangement of the combination tools).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Schøler et al (2016/0000008) teaches a grain loss sensor (107), a control system to evaluate and control / adjust the harvesting machine’s processing (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD F KOVACS/Primary Examiner, Art Unit 3671